DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on August 25, 2021, in which claims 1-18 have been canceled.  Claims 19-38 have been newly added.  Accordingly, claims 19-38 are now pending and presented for examination.
Status of Claims
3.	Claims 19-38 are pending, of which claims 19-38 are subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 15/989,933, filed May 25, 2018.
Information Disclosure Statement
5.	The information disclosure statement, filed on August 25, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,132,614 B2, hereinafter “614”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-38 of the instant Application are an obvious variant over claims 1-18 of 614.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method comprising:	providing, by a remote computer, a rule file to a server computer, wherein the rule file includes a plurality of rules to apply to historical data, and wherein each rule of the plurality of rules includes a plurality of criteria, wherein the server computer (i) retrieves the historical data from a database, wherein the historical data includes a plurality of data files including a plurality of fields, (ii) estimates a rule selectivity for each rule using the plurality of criteria, (iii) calculates a validation time for each rule using the rule selectivity, (iv) generates an evaluation time for the rule file by combining the validation time for each rule of the plurality of rules, wherein the evaluation time specifies a length of time to execute the rule file against the historical data, and (v) outputs the evaluation time to the remote computer; and	receiving, by the remote computer from the server computer, the evaluation time”.
	Claim 1 of 614 recites “A method comprising:	receiving a rule file from a remote computer at a server computer, wherein the rule file includes a plurality of rules to apply to historical data, and wherein each rule of the plurality of rules includes a plurality of criteria; retrieving the historical data from a database, wherein the historical data includes a plurality of data files including a plurality of fields; estimating a rule selectivity for each rule using the plurality of criteria; calculating a validation time for each rule using the rule selectivity; generating an evaluation time for the rule file by combining the validation time for each rule of the plurality of rules, wherein the evaluation time specifies a length of time to execute the rule file against the historical data; and	outputting the evaluation time to the remote computer”.
	Clearly from the plain text, with the exception of the final limitation of “receiving, by the remote computer from the server computer, the evaluation time,” being recited in the instant Application, each and every limitation of claim 19 of the instant Application is also recited in claim 1 of 614, albeit from the perspective of the method steps being performed by the recited “remote computer”.  That is, rather than the “server computer” being positively recited as “receiving the rule file,” the “remote computer” is positively recited as performing the step of “providing the rule file”.  However, in each of claim 19 of the instant Application and claim 1 of 614, the recited “server computer” still performs the steps of “(i) retrieves the historical data from a database, wherein the historical data includes a plurality of data files including a plurality of fields, (ii) estimates a rule selectivity for each rule using the plurality of criteria, (iii) calculates a validation time for each rule using the rule selectivity, (iv) generates an evaluation time for the rule file by combining the validation time for each rule of the plurality of rules, wherein the evaluation time specifies a length of time to execute the rule file against the historical data, and (v) outputs the evaluation time to the remote computer”.  In addition, in each of claim 19 of the instant Application and claim 1 of 614, the recited “rule file” contains the same information therein, namely that of “a plurality of rules to apply to historical data, and wherein each rule of the plurality of rules includes a plurality of criteria”.  In short, apart from the final limitation of “receiving, by the remote computer from the server computer, the evaluation time,” each of claim 19 of the instant Application and claim 1 of 614 perform the same limitations.  Thus it would have been obvious to one of ordinary skill in the art to modify 614 to have the additional limitation of “receiving, by the remote computer from the server computer, the evaluation time,” to arrive at the instant Application.  One would be motivated for the aforementioned change in order to ensure that the remote computer received the evaluation time for the viewer to observe, and making such a modification would in no way impact the method being claimed in claim 1 of 614.	Therefore, Claim 19 is unpatentable under Non-statutory Obviousness-type Double Patenting.  Similar reasoning applies to claims 20-38.
Conclusion
8.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, NAGPAL (USPGPUB 2016/0057284) discloses a method and system for determining a telephony system response, including a user interface 400 (See FIG. 4) presenting action buttons 407 and 409 for importing a first and second rule file respectively.  The first rule file may correspond to an original rule set used during a historical production run of a telephony system 105 while the second may correspond to a test/refined/updated set of rules for enabling observation of the call assignments of the system (See FIG. 4, paragraph [0079]).  Justice (USPAT 6,516,056) discloses a fraud prevention system and method including identifying one or more fraud indicators and examining past transactions and/or a pending transaction associated with an account for the presence of the fraud indicators.  The method also includes detecting at least one of the fraud indicators and calculating a cumulative fraud risk level associated with the pending transaction based on the detected fraud indicators.  The method also includes determining whether the cumulative fraud risk level meets or exceeds a predetermined threshold, and if the cumulative fraud risk level meets or exceeds the predetermined threshold, verifying the request for the transaction with an owner of the account (See Abstract).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441